Citation Nr: 1545811	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-37 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ear disability, to include chronic ear infections or otitis externa. 

2.  Entitlement to service connection for an ear disability, to include chronic ear infections or otitis externa.

3.  Entitlement to service connection for a respiratory disability, to include asbestosis or chronic obstructive pulmonary disease (COPD) due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although the Veteran submitted a separate claim addressing asbestosis in October 2013 in addition to his claim of COPD, the Board has recharacterized the issues as a single claim for a respiratory disability, generally.  The RO addressed the issue of a disability caused by asbestos in the determination of COPD and the Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to his COPD or another asbestos-related respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disability and entitlement to service connection for ear infections or otitis externa are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2010 rating decision denied service connection for ear infections; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for chronic ear infections and otitis externa has been received since the January 2010 rating decision.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the January 2010 denial of service connection for chronic ear infections to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence - Ear Infections and Otitis Externa

The Veteran's claim to reopen involves a claim of entitlement to service connection for chronic ear infections and otitis externa.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A review of the record shows that a claim of service connection for chronic ear infections was originally denied in January 2010.  The Veteran did not file a notice of disagreement regarding the January 2010 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  The Veteran also did not submit any information or evidence within one year of the January 2010 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for ear infections in January 2010, finding that the Veteran had only one ear infection during service and that he could not appear for an examination at that time.  The rating decision noted that the Veteran would reopen the claim when he was available to attend a VA examination.  

Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in January 2010, VA has received additional evidence, including lay statements from the Veteran describing his ear infection during service, which was a result of swimming in coral.  Additionally, the Veteran has submitted numerous records of his current chronic ear infections and he has specifically requested that he be scheduled for a VA examination.  Finally, the Veteran was also granted service connection for hearing loss and tinnitus, disabilities of the ears.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for chronic ear infections and otitis externa.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic ear infections and otitis externa is reopened.


REMAND

Regarding asbestos exposure, the guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

With respect to claims involving asbestos exposure, VA must first determine whether military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  Then, it must determine whether there is a relationship between asbestos exposure and the claimed disease.  The RO should therefore provide a statement noting the level of asbestos exposure experienced by the Veteran working in the boiler room of a ship.  

Since the prior rating decision, the Veteran's private treatment records show pleural thickening that may be related to the Veteran's asbestos exposure during service.  Therefore, the Veteran should then be scheduled for a VA examination to determine if he has a current respiratory disability that is causally or etiologically related to his work during service, specifically to any exposure to asbestos.  

Regarding the Veteran's chronic ear infections and otitis externa, the Veteran should be scheduled for a VA examination to determine the etiology of the Veteran's current chronic complaints.  The examiner should address the Veteran's lay statements regarding the severity of his ear infection during service.  The examiner should then provide an opinion regarding whether any chronic ear infections are causally or etiologically related to service or to his service-connected hearing loss and tinnitus.  The examiner should also address aggravation. 

The Board notes that the Veteran winters out of state and may only be able to attend VA examinations during a certain part of the year or may need a VA examination scheduled in another state.  The RO should contact the Veteran to determine his location and should schedule the Veteran for a VA examination at a location convenient to the Veteran's residence.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should determine the level of the Veteran's exposure to asbestos during service.  The RO should also note any pre- or post-service asbestos exposure.  

2.  After determining the Veteran's current residence, schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any respiratory disability, to include COPD and any asbestos related disability, at a convenient location to his current residence.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all respiratory disabilities that have been present during the period of the claim.  The examiner should then respond to the following:

For all diagnosed respiratory disabilities (to include COPD and any other diagnosed disabilities), is it at least as likely as not (50 percent probability or more) that the Veteran's respiratory disability began in service, was caused by service, or is otherwise related to service, to include his exposure to asbestos.  

The examiner should specifically address the April 2013, October 2013, and April 2014 private treatment records that note chronic pleural thickening related to his asbestos exposure during service.  The examiner should specifically state if the Veteran has asbestosis or any other asbestos-related disability.  

A complete rationale must be provided for any opinion.

3.  After determining the Veteran's current residence, schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any chronic ear disability, at a convenient location to his current residence.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all ear disabilities that have been present during the period of the claim, to include chronic ear infections and otitis externa.  The examiner should then respond to the following:

a.)  For all diagnosed ear disabilities (to include chronic ear infections and otitis externa), is it at least as likely as not (50 percent probability or more) that the Veteran's disability began in service, was caused by service, os is otherwise related to service.

b.)  If the above opinion is negative, then the examiner is asked to provide an opinion for all diagnosed ear disabilities (to include chronic ear infections and otitis externa), is it at least as likely as not (50 percent probability or more) that the Veteran's disability was  caused o aggravated by a service-connected disability, to include the Veteran's service-connected hearing loss and tinnitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


